United States Court of Appeals
                     For the First Circuit


No. 12-2357

                   MANUEL A. GARCÍA-GONZÁLEZ,

                      Plaintiff, Appellant,

                               v.

                      JUAN C. PUIG-MORALES,

                      Defendant, Appellee,


                      RAMÓN L. CRUZ-COLÓN,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                 Torruella, Lipez, and Kayatta,
                         Circuit Judges.


     Jorge Martínez-Luciano, with whom Pedro E. Ortiz-Álvarez and
Pedro E. Ortiz-Álvarez, LLC, were on brief for appellant.
     Michelle   Camacho-Nieves,   Assistant  Solicitor    General,
Department of Justice, with whom Margarita Mercado-Echegaray,
Solicitor General, were on brief for appellee Puig-Morales.



                         August 1, 2014
           TORRUELLA, Circuit Judge. This case involves due process

and political discrimination claims related to the procurement of

public contracts by independent contractors.   Plaintiff-Appellant

Manuel A. García-González ("García") alleges First and Fourteenth

Amendment violations and seeks compensatory and punitive damages

under 42 U.S.C. § 1983 over the rescission of a bid award for a

potential, but unexecuted, insurance brokerage contract with the

Puerto Rico government (the "Commonwealth" or the "government").

Defendant-Appellee Juan C. Puig-Morales ("Puig") was Puerto Rico's

Secretary of the Treasury at the time of these events.

           The district court granted summary judgment in favor of

Puig on García's Fourteenth Amendment claim, holding that García

had no constitutionally protected property interest in the initial

bid award.   Subsequently, the district court also granted Puig's

motion for summary judgment on García's First Amendment claim.

           For the reasons set forth below, we affirm the district

court's grant of summary judgment on García's Fourteenth Amendment

due process claim, and we reverse the grant of summary judgment on

his First Amendment claim for political discrimination.   We remand

that claim for further proceedings consistent with this opinion.

                          I.   Background

A.   Factual Background

           Over an eight-year period, from April 28, 2001, through

May 30, 2009, García, a licensed insurance broker, held annual


                                -2-
contracts with the Puerto Rico Department of the Treasury (the

"Treasury") for the acquisition of insurance policies for various

government agencies.       García received sizable commissions for

brokering these insurance contracts.

            On October 1, 2008, García entered into a one-year

professional    services   contract    with    the   Treasury        to   acquire

insurance    policies   for   the   Commonwealth's          Public    Buildings

Authority, the Americas Port Authority, the Administration of

General Services, and the "Portal del Futuro" Public Corporation.

Pursuant to the agreement signed by García and the Treasury, the

professional services contract could be terminated by either party

upon thirty days' written notice.

            García   self-identifies      as   a   member    of   the     Popular

Democratic Party ("PDP"). For all but the final five months of the

eight-year period during which García held contracts with the

Treasury, the executive branch of the Puerto Rico government was

controlled by governors from the PDP.

            On November 4, 2008, however, the incumbent PDP governor

lost a general election to Luis Fortuño, a gubernatorial candidate

from the opposing New Progressive Party ("NPP").             Governor Fortuño

and his Treasury Secretary, Puig, were both sworn into their new

offices on January 2, 2009.

            Less than three months later, in a letter dated March 20,

2009, Puig notified García that his existing brokerage contract --


                                    -3-
which was scheduled to expire on September 30, 2009 -- would

instead be terminated early, with an effective end date of May 30,

2009.      The letter further announced that Puig's office would

receive new proposals for insurance brokerage contracts between

March 25, 2009, and April 17, 2009.           On March 26, 2009, the

Treasury published a Request for Proposals ("RFP") regarding the

provision of professional services for the acquisition of insurance

policies. The RFP document contained the terms and conditions that

were to govern the adjudication proceedings for selecting insurance

brokers.    The RFP provided, among other things, that:

            (1) "[t]he Secretary [of the Treasury] fully reserves the

right to revise this RFP, in part or whole";

            (2) the Treasury's Agency for Public Insurance ("API")

"reserves the absolute right to reject any or all proposals

submitted and to limit selections to a determined number of all the

best qualified Producer[s] deemed sufficient to handle the amount

of work involved";

            (3) "[a]s part of the process," API "will evaluate prior

perform[ance]    of   the   Producer,   if   any,   as   well   as   their

qualifications and experience reflected on their proposals";

            (4) the government "will not be liable in any way

whatsoever for any costs or expenses incurred by any person in the

preparation of proposals in response to this RFP, nor for the




                                  -4-
presentation    of    its     proposal     and/or   participation   in   any

discussions or negotiations";

           (5) the selection of contractors "shall be final, except

for the right of the Secretary and API to terminate any designation

for reasonable cause";

           (6) selected providers will be informed "about their

selection and what next steps are to be taken in relation to such

selection";

           (7) "[a]fter the evaluation takes place and the Secretary

makes the corresponding decisions, the selected proposals will be

subject   to   the   normal    Government's     procedural   approvals   for

professional services contracts";

           (8) "[t]he Producer will be compensated with commissions

as stated on the Professional Services Contract"; and

           (9) "API retains the right to terminate any contracted

Producer at any time due to unacceptable performance."

           García submitted his proposal on April 15, 2009, within

the deadline prescribed by the RFP.          His proposal was received by

API on April 17, 2009.         On May 15, 2009, the Treasury issued an

"Adjudication Notification" letter to García.          The letter informed

him that his proposal was "favorably considered" by the evaluating

board to "continue the process of finalizing the contract," before

he could ultimately sign a professional services contract for the

procurement of insurance policies.          The accounts contemplated for


                                     -5-
García's putative contract were for the purchase of insurance

policies for the following governmental instrumentalities: (a) the

Corrections Administration, (b) the Administration of Juvenile

Institutions, (c) the Department of Education, and (d) the Puerto

Rico Technological Institute. These policies accounted for a total

of $7,881,350 in estimated insurance premiums, and García asserts

that the brokerage contract would have yielded him approximately

$450,000 in commissions.   The Adjudication Notification requested

that García sign and return it; it further outlined the subsequent

steps for the ultimate execution of a final professional services

contract between the parties.

          García proceeded to sign the Adjudication Notification,

accepting all of the adjudicated accounts.     On May 18, 2009, the

Treasury received García's timely acceptance of the adjudication,

along with the corresponding documents required prior to the

execution of the brokerage contract, pursuant to the specifications

of the Adjudication Notification.     A final contract, however, was

not executed by the parties.

          On May 28, 2009, García received a Treasury letter

rescinding the Adjudication Notification, explaining that "[t]he

processes carried out produced countless errors in issuing [his]

letter, as well as other letters that were also issued."         The

letter also stated that García would soon receive a corrected

adjudication letter, or that he would be notified of a new date for


                                -6-
the distribution of corrected letters.                     No further details were

provided regarding the nature of the "countless errors" or whether

there     were     procedures    available       to       contest   the   Treasury's

determinations.

            García never received a corrected adjudication letter.

Instead,    García       was   presented    with      a    contract   for     accounts

different from those that he had been originally awarded.                       These

new accounts represented significantly lower insurance policy

premiums, and correspondingly, much lower commissions.                      Under the

proposed new contract, García's expected commissions were around

$15,000 -- between approximately three and four percent of the

expected commissions for the accounts in his original award.

García refused to sign the contract.

B.    Procedural History

            On     May   26,   2010,   García      filed      a   complaint    against

Treasury Secretary Puig and Ramón L. Cruz-Colón ("Cruz"), who was

then serving as the Insurance Commissioner.                   The complaint sought

declaratory and injunctive relief pursuant to 42 U.S.C. § 1983 for

alleged    political      discrimination        and    due    process     violations.

García also sought compensatory damages under Puerto Rico law.

            On February 9, 2011, García filed a motion for partial

summary judgment in connection with his due process claim, alleging

that he had "a legitimate claim of entitlement to the signing of

the     relevant     contracts"     and    that       he     "was   entitled    to   a


                                          -7-
pre-deprivation proceeding before [Puig] materially changed the

terms of the adjudication."

             Puig,   in   turn,   opposed     García's   motion    for   partial

summary   judgment    on   April   1,    2011,   claiming   that    government

agencies may revoke the award of a contract at any time prior to

its execution. Puig further claimed that García's expectations did

not amount to a vested property interest in the signing of the

brokerage contract, and that the Parratt-Hudson doctrine barred

relief under the Due Process Clause because García could have

availed himself of an adequate post-deprivation remedy, but failed

to do so.1    In his opposition to summary judgment, Puig requested

the dismissal of García's due process claim.

             On June 30, 2011, García filed a notice voluntarily

dismissing all claims against Cruz and requesting that those claims

be dismissed with prejudice.

             On September 29, 2011, the district court denied García's

Motion for Partial Summary Judgment and granted summary judgment in

favor of Puig on García's Fourteenth Amendment claim. The district


1
   The Parratt-Hudson doctrine establishes that "a deprivation of
a constitutionally protected property interest caused by a state
employee's random, unauthorized conduct does not give rise to a
§ 1983 procedural due process claim, unless the State fails to
provide an adequate postdeprivation remedy." Zinermon v. Burch,
494 U.S. 113, 115 (1990) (citing Hudson v. Palmer, 468 U.S. 517
(1984), and Parratt v. Taylor, 451 U.S. 527 (1981), overruled in
part on other grounds by Daniels v. Williams, 474 U.S. 327 (1986));
see also San Gerónimo Caribe Project, Inc. v. Acevedo-Vilá, 687
F.3d 465, 478-81 (1st Cir. 2012) (outlining the Parratt-Hudson
doctrine).

                                        -8-
court further gave Puig sixty days to file a dispositive motion as

to García's First Amendment claim.          On September 30, 2011, García

filed a motion for reconsideration, which Puig opposed.                  On

December 2, 2011, Puig filed a motion for summary judgment as to

García's First Amendment claim.

           On September 27, 2012, the district court denied García's

motion for reconsideration and granted Puig's motion for summary

judgment   on   the    First   Amendment    claim.   The   district   court

dismissed García's federal causes of action with prejudice and

dismissed his claims under Puerto Rico law without prejudice. This

appeal followed.

                               II.   Discussion

           We review a district court's grant of summary judgment de

novo, crediting the evidence favorable to the nonmoving party and

drawing all reasonable inferences in favor of the nonmovant.           See,

e.g., Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S.
451, 456 (1992); Shafmaster v. United States, 707 F.3d 130, 135

(1st Cir. 2013).      Summary judgment shall be granted if "the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law."           Fed. R.

Civ. P. 56(a).        "A fact is material if it carries with it the

potential to affect the outcome of the suit under the applicable

law."   Newman v. Advanced Tech. Innovation Corp., 749 F.3d 33, 36




                                      -9-
(1st Cir. 2014) (quoting One Nat'l Bank v. Antonellis, 80 F.3d 606,

608 (1st Cir. 1996)).

              A genuine issue of material fact "must be built on a

solid foundation -- a foundation constructed from materials of

evidentiary quality."         Nieves-Romero v. United States, 715 F.3d
375,    378   (1st    Cir.   2013).       "'[C]onclusory      allegations,      empty

rhetoric,     unsupported     speculation,         or    evidence     which,   in   the

aggregate, is less than significantly probative' will not suffice

to ward off a properly supported summary judgment motion."                          Id.

(alteration in original) (quoting Rogan v. City of Bos., 267 F.3d
24, 27 (1st Cir. 2001)).

              A party may assert that a fact can, or cannot, be

genuinely disputed by citing to the presence or absence of facts

found    in    "materials     in    the       record,     including     depositions,

documents,      electronically      stored         information,       affidavits     or

declarations,        stipulations     .   .    .   ,    admissions,    interrogatory

answers, or other materials."             Fed. R. Civ. P. 56(c)(1).            When an

affidavit or declaration is used for these purposes, it "must be

made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to

testify on the matters stated."               Id. 56(c)(4).    Relatedly, a party

may object that the material cited "cannot be presented in a form

that would be admissible in evidence," id. 56(c)(2), and "[a]

witness may testify to a matter only if evidence is introduced


                                          -10-
sufficient to support a finding that the witness has personal

knowledge of the matter," Fed. R. Evid. 602.

                Here, García seeks compensatory and punitive damages

under 42 U.S.C. § 1983 for alleged constitutional violations under

the First and Fourteenth Amendments.             Section 1983 establishes a

civil cause of action for the deprivation of constitutional rights.

See 42 U.S.C. § 1983.         In order to prevail on a § 1983 claim, a

plaintiff must demonstrate: "(i) that the conduct complained of has

been committed under color of state law, and (ii) that the alleged

conduct worked a denial of rights secured by the Constitution or

laws of the United States."            Cepero-Rivera v. Fagundo, 414 F.3d
124,      129     (1st     Cir.    2005)      (quoting       Romero–Barceló     v.

Hernández–Agosto, 75 F.3d 23, 32 (1st Cir. 1996)).                  There must be

a causal connection between the defendant's conduct and the alleged

deprivation:       "only   those   individuals    who    participated     in   the

conduct that deprived the plaintiff of his rights can be held

liable."    Id.

                We begin with García's due process claim under the

Fourteenth Amendment and then turn to his political discrimination

claim under the First Amendment.

A.   García's Due Process Claim

                García argues that the Adjudication Notification letter

"created a legitimate expectancy" that he "would be engaged to

provide     insurance      brokerage       services     to    the   government."


                                       -11-
Therefore, in his view, he "was entitled to some type of hearing

prior to being deprived of the adjudication to which he was

selected."

             García concedes that, as a general matter, a contractual

relationship -- without more -- does not create a constitutionally

protected property interest that can give rise to damages under

§ 1983. Yet he nonetheless argues that a letter merely offering to

begin negotiations to establish a contractual relationship does, in

fact, establish such a protected interest.             As further explained

below, based on clear precedent, we reject this illogical argument.

             1.    Procedural Due Process

             The   Due   Process   Clause   of   the   Fourteenth   Amendment

provides that no state shall "deprive any person of life, liberty,

or property, without due process of law."          U.S. Const. amend. XIV,

§ 1.   Accordingly, "certain substantive rights -- life, liberty,

and    property     --    cannot   be   deprived       except   pursuant   to

constitutionally adequate procedures."           Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 541 (1985). "'[T]he root requirement' of

the Due Process Clause" is that an individual must be provided

notice and an opportunity to be heard prior to being "'deprived of

any significant property interest.'" Id. at 542 (quoting Boddie v.

Connecticut, 401 U.S. 371, 379 (1971)).

             In evaluating a procedural due process claim under the

Fourteenth Amendment, we must determine "whether [the plaintiff]


                                     -12-
was deprived of a protected interest, and, if so, what process was

his due."    Logan v. Zimmerman Brush Co., 455 U.S. 422, 428 (1982).

Accordingly, "[t]o establish a procedural due process violation,

the plaintiff 'must identify a protected liberty or property

interest and allege that the defendants, acting under color of

state law, deprived [him] of that interest without constitutionally

adequate process.'"          González-Droz v. González-Colón, 660 F.3d 1,

13 (1st Cir. 2011) (second alteration in original) (quoting Aponte-

Torres v. Univ. of P.R., 445 F.3d 50, 56 (1st Cir. 2006)); see also

Rocket Learning, Inc. v. Rivera-Sánchez, 715 F.3d 1, 11 (1st Cir.

2013)   ("To      establish        a    procedural      due   process     violation,    a

plaintiff must show that (1) it was deprived of a protected

property    interest,        and       (2)    the    procedures   attendant    to    that

deprivation were constitutionally inadequate.").                          Therefore, if

García has failed to establish that he had a protected property

interest    in     the   rescinded           Adjudication     Notification,    his    due

process claim must fail. See Redondo-Borges v. U.S. Dep't of Hous.

& Urban Dev., 421 F.3d 1, 11 (1st Cir. 2005) ("Because the

plaintiffs        identify     no       constitutionally          protected    property

interest, it is unnecessary to delve any deeper into the section

1983 inquiry.").

             2.    Property Interests and Bids for Government Contracts

             We have stated that, to demonstrate a constitutionally

protected      property       interest,          a    plaintiff    must    identify    a


                                              -13-
"legitimate claim of entitlement" to the property in question and

must show more than an abstract need, desire, or unilateral

expectation of that property.          Id. at 8 (quoting Bd. of Regents of

State Colls. v. Roth, 408 U.S. 564, 577 (1972)); see also id. at 9

("[D]ashed hopes of receiving future government work, without more,

cannot yield a constitutionally protected property interest.");

Centro Médico del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1,

8 (1st Cir. 2005) (same).          We have also made clear that "[a]ward

procedures are not assigned to establish private entitlements to

public contracts but to produce the best possible contracts for the

government."     Smith & Wesson v. United States, 782 F.2d 1074, 1081

(1st Cir. 1986).

              Additionally, we have repeatedly held that "a simple

breach   of    contract     does   not   amount    to   an    unconstitutional

deprivation of property," and that "the existence of a state

contract, simpliciter, does not confer upon the contracting parties

a constitutionally protected property interest."               Redondo-Borges,
421 F.3d at 10.        We have explained that this rule "makes eminently

good   sense,"    as    "[t]o   hold   otherwise   would     run   the   risk   of

transmogrifying virtually every dispute involving an alleged breach

of contract by a state or a state agency into a constitutional

case."   Id.     In Redondo-Borges, we also held that the plaintiffs'

interest in a revoked bid award did "not rise to the level of a

constitutionally protected property interest." Id. In so holding,


                                       -14-
we cautioned that to reach the opposite result "would lead us down

a slippery slope to an untenable result: the constitutionalization

of all contract law in cases in which a state actor is a party."

Id. at 11.

             While a government contract does not per se create a

protected    property   interest,    there   may   be   certain   "special

circumstances" that can justify an exception to this general rule.

See id. at 10.    The Third Circuit, for example, has identified two

types of contracts that can create protected property rights: (1)

where the contract confers a protected status upon the plaintiff,

or (2) where the contract provides that the government entity may

only terminate the contract "for cause." Linan-Faye Constr. Co. v.

Hous. Auth. of Camden, 49 F.3d 915, 932 (3d Cir. 1995), cited in

Redondo-Borges, 421 F.3d at 10.

             Although the RFP is not a contract, García nevertheless

hangs his hopes on this second exception.          He notes that the RFP

specifies that once the insurance brokers were selected, such

selections would only be set aside "for reasonable cause."          In his

view, this "reasonable cause" language gave him a constitutionally

protected property interest in the contracts for which he bid, and

for which the Adjudication Notification stated that he had been

"favorably considered."     García argues that "the RFP created a

legitimate expectancy that, if selected, a proponent would be




                                    -15-
engaged to provide insurance brokerage services to the government."

We disagree.

          3.    The Relevant Documents

          Admittedly, the "Introduction" section of the RFP does

state -- albeit in a subsection titled "Inquiries" -- that the

selections of insurance brokers "shall be final, except for the

right of the Secretary and API [the Agency for Public Insurance] to

terminate any designation for reasonable cause."   However, the RFP

also provides that Puig "fully reserves the right to revise this

RFP, in part or whole." The RFP further states that the government

"reserves the absolute right to reject any or all proposals

submitted."    There is no express language temporally limiting this

"absolute right" of rejection to the period prior to adjudication

or selection.

          Moreover, the RFP makes clear that the initial selections

of providers will then be subject to the government's "normal . . .

procedural approvals" before the finalization of any contractual

relationship.    Neither the RFP nor the Adjudication Notification

makes any promise or guarantee regarding the outcome of this

approval process.    In a subsection titled "Goals of the Program,"

the RFP also states that "[t]he Secretary reserves the right to

limit individual Producer participation in the program based on

criteria such as its capacity to handle a particular amount of

business, its number of qualified professional[s], the size of its


                                -16-
operation or any other valid criteria."               The foregoing language

reinforces the government's significant discretion in the bidding

and contracting process, such that provisionally successful bidders

do not have a guaranteed right to profits from their putative

contracts.

             The RFP's statement that the government retains the

"absolute right" to reject any proposal -- together with the RFP's

explanation    that   successful      bidders   are    required   to    provide

additional documents, submit to contract approval processes, and

engage in contract negotiations -- undermines García's argument

that selected bidders have a "legitimate expectancy" of being

"engaged to provide insurance brokerage services to the government"

that is sufficient to engender constitutional protection.                    In a

similar case, the Seventh Circuit held that under Illinois law, the

express reservation of the right to reject any and all bids

precludes a finding of a protected property interest.                   See Kim

Constr. Co. v. Bd. of Trs. of Mundelein, 14 F.3d 1243, 1246 (7th

Cir.   1994)   ("[W]hen   a   state    entity's   advertisement        for   bids

contains explicit language reserving its right to reject any and

all bids, no bidder can claim a constitutionally protected property

interest in being awarded the contract.").              Similarly, following

Supreme Court precedent, we have recognized that "a benefit is not

a protected entitlement if government officials may grant or deny

it in their discretion."      Clukey v. Town of Camden, 717 F.3d 52, 56


                                      -17-
(1st Cir. 2013) (quoting Town of Castle Rock, Colo. v. Gonzales,

545 U.S. 748, 756 (2005)) (internal quotation marks omitted).

            The language of the Adjudication Notification further

weakens García's position.           To be sure, this letter does inform

García that he had "been favorably considered."                  However, in the

next paragraph, the letter also specifies that García or his

representative must sign the letter "[i]n order to continue with

[the] process of formalizing the contract."                The letter continues

to describe additional procedures and requirements necessary before

a contract could be executed between the parties.                 Nowhere in the

Adjudication    Notification       is    there   any   suggestion        that    the

government is obligated to execute and approve a final contract

with García unless it has "reasonable cause" to cease negotiations

or reject the contract.

            Read together, the RFP and the Adjudication Notification

establish    that   García   was     not     granted   a    right   to    a     final

professional services contract and its attendant commissions, but

rather   was   provisionally       selected      merely     to   begin    contract

negotiations and to take part in a standard approval process with

multiple    requirements     prior      to   signing   a    contract     with    the

government.    As García readily concedes, no such contract was ever

executed.   Nor does García argue that the RFP and the Adjudication

Notification established a contractual relationship -- such as a

"contract to execute a contract" -- between him and the government.


                                        -18-
              Had    a   final     contract   been    executed,    García   further

concedes that, under our precedent, he would not have a protected

property interest in that contract.               Accepting this concession, we

cannot see how the government's non-binding offer to begin contract

negotiations and the "normal" contract-approval process granted

García a constitutionally protected property interest.

              García's putative economic damages, he alleges, consist

of lost commissions amounting to approximately $450,000.                           The

Adjudication Notification specifies the accounts for which García

was "favorably considered" and their corresponding premiums, but it

does not provide any information regarding commissions for those

accounts.      And the RFP clearly states that a broker's commissions

are to be set by the final professional services contract.                    As no

contract was executed, García's hoped-for commissions and profits

were merely speculative. The language of the RFP also contemplates

further "discussions or negotiations" between the parties prior to

signing   a    contract.           For   these    reasons,   García's     "claim   of

entitlement," Roth, 408 U.S. at 577, to any profits or commissions

would be stronger if a final professional services contract had

been executed by the parties.               Given García's concession that he

would   have    no       constitutionally        protected   entitlement    to     the

commissions     under       such    a    contract,    it   would   defy   logic    to

nonetheless embrace his argument that the Constitution protects his

weaker claim to those commissions by means of a unilateral offer to


                                          -19-
begin negotiations and a contract-approval process.              Cf. Jones v.

City of Boston, 752 F.3d 38, 56 (1st Cir. 2014) (holding that a

plaintiff was not entitled to due process because "[i]t is clear

. . . that the [property] interest created by a conditional job

offer can be no stronger than that created by an unconditional job

offer, and that this interest in turn rises no higher than that

possessed    by    someone   who   has     recently    begun    work   in   the

position").2

            García's argument thus fails as a matter of logic.              As

explained below, it also necessarily fails under governing Puerto

Rico law.

            4.    Property Interests as Defined by Puerto Rico Law

            The   property   interests     protected    by     the   Fourteenth

Amendment "are defined by state law."         Harron v. Town of Franklin,

660 F.3d 531, 537 (1st Cir. 2011).           The Supreme Court of Puerto



2
   In Jones, one plaintiff received a conditional job offer via a
letter that read: "If you successfully pass the medical examination
and hair drug testing components of the screening process, you will
be tendered a final offer of employment." Id. If the plaintiff
had been hired, she would have been subject to "a six-month
probationary period during which [she would] not have the
protection from termination without just cause afforded to tenured
employees." Id. In Massachusetts, such a probationary employee
with a job terminable with or without cause does not a have a
protected property interest in continued employment.       Id.   We
reasoned that "even had [the plaintiff] begun to work, she would
have had no cognizable property interest in continued employment
during the entirety of her probationary period." Id. Therefore,
we concluded that "[a] fortiori, having not begun work, [the
plaintiff] also had no cognizable property interest based on the
job offer alone." Id.

                                    -20-
Rico has explicitly held that a Puerto Rico government "agency has

the right to revoke the award of a contract at any time before the

corresponding contract is entered into, since a contract is not

binding on an agency until [the] formal contract containing all the

legal requirements for the performance of the work is executed in

writing." Cancel v. Municipio de San Juan, 101 P.R. Dec. 296, 300-

01, 1 P.R. Offic. Trans. 416, 422 (1973) (quoting Justiniano v.

Commonwealth, 100 P.R. Dec. 334 (1971)); see also Rocket Learning,

Inc. v. Rivera-Sánchez, 851 F. Supp. 2d 384, 395 (D.P.R. 2012),

aff'd on other grounds, 715 F.3d 1 (1st Cir. 2013) ("[U]nder Puerto

Rico law, a bidder for a contract with the government does not

acquire   a     property      interest   until   the     contract       has   been

formalized.").

             García identifies no Puerto Rico law -- not a single case

or statute -- demonstrating that the RFP and the Adjudication

Notification gave him a protected property interest.                 Because the

parties   here    did   not    execute   in   writing    a    "formal    contract

containing all the legal requirements for the performance of the

work," Puerto Rico law makes clear that García did not have a

protected property interest in the Adjudication Notification.                 See

Cancel, 1 P.R. Offic. Trans. at 422; Rocket Learning, 851 F. Supp.
2d at 395.      Therefore, given his failure to establish that he had

a   protected    property     interest   in   the   rescinded       Adjudication

Notification,      García's     due   process    claim       must   fail.     See


                                      -21-
Redondo-Borges, 421 F.3d at 10 (recognizing that "[a] recurrent

theme in this court's jurisprudence" supported a holding that the

plaintiffs' interest in a rescinded bid award "d[id] not rise to

the level of a constitutionally protected property interest"); id.

at 11 (holding that the plaintiffs' § 1983 claim failed due to the

lack of a constitutionally protected property interest).3

B.    García's First Amendment Claim for Political Discrimination

              The second issue before us is whether there is a genuine

issue of material fact precluding affirmance of summary judgment in

favor of Puig as to his liability under 42 U.S.C. § 1983 for

political discrimination against García. García alleges that Puig,

Secretary of the Treasury in an NPP administration, rescinded his

bid   award    because   of   García's   political   affiliation   with   an

opposing political party, the PDP.         Based on the cumulative weight

of the limited evidence put forth by García, we cannot say that

there is no genuine issue of material fact on his First Amendment

claim. Therefore, as further explained below, the grant of summary

judgment in favor of Puig on this issue requires reversal.




3
   Given our conclusion that García has failed to demonstrate a
constitutionally protected property interest, we need not address
Puig's argument that García's due process claim would be barred
under the Parratt-Hudson doctrine based on Puig's assertion that
Puerto Rico law provides adequate post-deprivation remedies. See,
e.g., Gardner v. City of Balt. Mayor & City Council, 969 F.2d 63,
69 n.1 (4th Cir. 1992).

                                    -22-
             1.    Political Discrimination in Public Contracting

             "Section 1983 is the conventional vehicle through which

relief is sought for claims of political discrimination by state

actors." Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 54 (1st

Cir. 2013).         "For this purpose, Puerto Rico is the functional

equivalent of a state."        Id.

             "The right to associate with the political party of one's

choice is an integral part of the basic constitutional freedom to

associate with others for the common advancement of political

beliefs and ideas protected by the First Amendment."              Carrasquillo

v. Puerto Rico ex rel. Justice Dep't, 494 F.3d 1, 4 (1st Cir. 2007)

(citing Kusper v. Pontikes, 414 U.S. 51, 56-57 (1973)).               The First

Amendment therefore bars government officials from taking adverse

employment action on the basis of a person's political affiliation,

"unless political affiliation is an appropriate requirement for the

position."        Méndez–Aponte v. Bonilla, 645 F.3d 60, 64 (1st Cir.

2011)); see also Welch v. Ciampa, 542 F.3d 927, 938 (1st Cir.

2008).4      The     Supreme   Court     has    held   that   First   Amendment

protections also extend to independent contractors with preexisting

commercial        relationships   with    the    government,    "where   [the]



4
    Puig does not argue that the insurance broker independent
contractor position sought by García is a policymaking position or
a position for which "political affiliation is an appropriate
requirement." See Méndez–Aponte, 645 F.3d at 64; see also Foote v.
Town of Bedford, 642 F.3d 80, 83 (1st Cir. 2011). Thus, we need
not consider whether this exception applies here.

                                       -23-
government retaliates against a contractor, or a regular provider

of services, for the exercise of rights of political association or

the expression of political allegiance."       O'Hare Truck Serv., Inc.

v. City of Northlake, 518 U.S. 712, 715 (1996); id. at 726 ("We

decline to draw a line excluding independent contractors from the

First Amendment safeguards of political association afforded to

employees."); see also Bd. of Cnty. Comm'rs, Wabaunsee Cnty., Kan.

v. Umbehr, 518 U.S. 668, 681-84 (1996) (expressing some skepticism

of the practices of patronage and political bias in government

contracting); id. at 685 (concluding that "independent contractors

do enjoy some First Amendment protection").

          To date, we have not found it necessary to rule on

whether such protections extend to first-time bidders or applicants

for new government contracts.     See Centro Médico, 406 F.3d at 9;

Prisma Zona Exploratoria de P.R., Inc. v. Calderón, 310 F.3d 1, 7

(1st Cir. 2002); see also Umbehr, 518 U.S. at 685 ("Because

Umbehr's suit concerns the termination of a pre-existing commercial

relationship   with   the   government,   we   need   not   address   the

possibility of suits by bidders or applicants for new government

contracts who cannot rely on such a relationship."). Nor does this

case present such an opportunity.

          Although García is protesting his failed bid for an

unexecuted government contract, the record also shows that García

held various annual contracts with the Treasury for several years


                                 -24-
prior to 2008.       Indeed, the district court found that García had a

pattern of annual contracting with the Treasury during the eight-

year period beginning on April 28, 2001, and ending on May 30,

2009. This period was interrupted only by a two-month gap in 2003.

On that basis, the district court concluded that García had a

preexisting commercial relationship with the Treasury.

           Furthermore,       it    is     undisputed     that    García      and    the

Treasury entered into a one-year professional services contract on

October 1, 2008 -- a contract which the department terminated

immediately prior to the RFP and the Adjudication Notification at

issue. In the written notice the Treasury sent to García informing

him that his existing contract would be cancelled, the department

also   specified     that   if     he    was     "interested     in   continuing     to

participate     in    the   Program,"       he    could   apply       in   writing   by

responding to the RFP.           Although previously we have "take[n] no

view" on whether "the protections recognized in Umbehr . . . extend

to unsolicited bids for new government contracts," Centro Médico,
406 F.3d at 10 (emphasis added), this case involves a request for

proposals rather than an "unsolicited" bid for a new contract.                        In

essence, García was solicited to reapply for an existing contract

-- a contract similar to the annual contracts he held every year

since 2001.

           We    therefore         find    that,      under      these     particular

circumstances, García had a preexisting commercial relationship


                                          -25-
with the Commonwealth and is thus subject to First Amendment

protections against retaliation for his political affiliation. See

O'Hare Truck, 518 U.S. at 715; Umbehr, 518 U.S. at 685; Prisma

Zona, 610 F.3d at 7; Centro Médico, 406 F.3d at 9; cf. Rutan v.

Republican Party of Ill., 497 U.S. 62, 75 (1990) ("[P]romotions,

transfers, and recalls after layoffs based on political affiliation

or support are an impermissible infringement on the First Amendment

rights of public employees.").

             As an additional preliminary matter, we pause to note

that the district court clearly erred by applying the balancing

test articulated in Pickering v. Bd. of Educ. of Twp. High Sch.

Dist. 205, Will Cnty., Ill., 391 U.S. 563 (1968), instead of the

principles established by the line of cases following Elrod v.

Burns, 427 U.S. 347 (1976), and Branti v. Finkel, 445 U.S. 507

(1980). The Pickering balancing test applies to free speech cases,

"where a government employer takes adverse action on account of an

employee or service provider's right of free speech."               O'Hare

Truck, 518 U.S. at 719.      Because García's First Amendment claim is

premised solely on discrimination for his political affiliation,

and   does   not   involve   factual   allegations   of   unconstitutional

infringement upon his freedom of speech,5 the Pickering test is


5
   García's complaint captions his "First Cause of Action" as
"Freedom of Speech/Association" and alleges that the defendants'
actions "violate plaintiff's rights to freedom of speech and
freedom of association." However, for this cause of action, the
specific factual allegations in the complaint pertain solely to

                                   -26-
inapplicable.    See id.; see also Acevedo-Delgado v. Rivera, 292
F.3d 37, 45 (1st Cir. 2002) ("Pickering is inapposite to this case,

which does not involve an asserted state interest that allegedly

was compromised by an employee's statements."). Having disposed of

these threshold matters, we now turn to examine the elements of

García's prima facie claim for political discrimination, beginning

with a summary of the relevant evidence.

          2.    Evidence Relevant to García's First Amendment Claim

          At the outset of this inquiry, we note that several facts

on which García relies, including which bidders gained and lost

contracts, are likely inadmissible hearsay.   However, Puig did not

object to these statements below, and evidentiary objections not


discrimination based on political affiliation.       The complaint
states that García "belongs to a political party that espouses
philosophies and ideas different to those of the defendants,
something that was known to defendants when they decided to take
adverse employment actions against him, moved and/or motivated by
plaintiff's affiliation to the PDP."
     García's opposition to summary judgment and briefs also make
no specific factual allegations regarding any protected speech or
violations of his freedom of speech, but instead address only a
claim of discrimination based on political affiliation. Moreover,
in his appellate brief, García states that "[i]t is plain from the
face of the complaint and from every single document filed by the
parties thereafter that plaintiff's claim for violation of his
First Amendment rights stems from a political discrimination theory
of liability under the so-called Elrod/Branti rubric . . . ."
     For these reasons, we see no reason to construe García's
"First Cause of Action" as including two causes of action so as to
find that he pleaded a freedom-of-speech claim in addition to his
freedom-of-association claim.     See, e.g., EBI, Inc. v. Gator
Indus., Inc., 807 F.2d 1, 4-5 (1st Cir. 1986) (finding that the
plaintiff had not asserted a claim for breach of contract when the
complaint's breach-of-contract caption was "totally unsupported by
any factual allegations which would signal" such a claim).

                                -27-
raised before the district court are deemed waived on appeal. See,

e.g., Dorpan, S.L. v. Hotel Meliá, Inc., 728 F.3d 55, 67 n.14 (1st

Cir. 2013).      We further note that several pieces of evidence

proffered by García are, in isolation, of questionable value.

Nonetheless, in the aggregate, the cumulative weight of García's

evidence -- together with the reasonable inferences drawn therefrom

-- is sufficient to defeat summary judgment.

          In support of his theory of the case as to political

discrimination, García offers the following evidence: (1) his

deposition testimony stating that he spoke to multiple contractors

affiliated with the PDP who also had their initial bid awards

rescinded; (2) his deposition testimony that he personally knew of

NPP-affiliated brokers who were awarded the contracts originally

adjudicated to him; (3) a copy of a contract awarded to an alleged

NPP-affiliated    broker;   (4)    a   table   outlining   the   Treasury's

numerical evaluation of the fifty-four independent contractors who

submitted proposals through the RFP; (5) a certification from the

Treasury denying that it has any documents concerning the alleged

errors involved with the original Adjudication Notification; and

(6) Puig's deposition testimony (in another case) that he had the

authority to make the final determinations regarding the awarding

of the Treasury contracts.        Each category of evidence is examined

in more detail below.




                                    -28-
            First, when asked at his deposition whether he knew any

of the other contractors who had received the letter rescinding the

original adjudication, García replied, "I know all of them.                      After

thirty-five years in this business, I think I know all of them,

except the new ones . . . ."            He testified that, after receiving

the   letter     informing   him   of    the   "countless         errors"    in    the

Adjudication      Notification,    he     reached     out    to    several       other

insurance brokers he knew to be affiliated with the PDP, including:

Benjamín Hernández, Consuelo Revuelta, Roberto Fonseca, and Tito

Casellas.       He later saw three of these brokers at the Treasury

Department on May 26, 2009, and he confirmed with them that they

had received the letter. Together, they surmised that there was an

improper    "external     motivation"       for     the     rescission      of     the

adjudications -- namely, their affiliation with the PDP.

            Second, when asked about his allegation that all the

contracts that originally had been adjudicated to him were later

awarded    to    NPP   insurance   brokers,        García    explained      in     his

deposition that he personally knew of five different NPP-affiliated

contractors that were awarded such contracts: Lone Star Producers,

Inc. ("Lone Star"), Christiansen Insurance, Inc., Jorge Urrutia

Vallés, Ikon Group, and Luis Bonnet.              García stated that "[a]ll I

know is that they were on May 15, all of them were in the

adjudication and what happened after May 15, was that all that were

not [NPP] people, [they were] stricken out . . . significantly the


                                    -29-
amount of accounts that were given, and those accounts were

distributed among those [NPP-affiliated brokers] who already had

accounts."     In context, this deposition testimony implies that

García -- based on his personal relationships built over the course

of his thirty-five years of experience in the industry -- knew the

political affiliations of most of the insurance brokers involved in

the bidding process.      It further implies that he knew that the

reallocation of the rescinded bid awards favored brokers affiliated

with the NPP over those affiliated with the PDP.

             Third, García provided a copy of the contract awarded to

Lone Star, one of the NPP-affiliated contractors he identified in

his deposition.     The contract was awarded on May 25, 2009, for a

total amount of $1,363,813.02; the signing parties were Andrés

Guillemard for Lone Star and Secretary Puig for the government. We

need not rely solely on García's deposition testimony for the

proposition that Lone Star is affiliated with the NPP.          Instead,

García points us to political discrimination cases filed by Lone

Star and its principals, in which they self-identified as NPP

members and were awarded $4.7 million in § 1983 damages for

political discrimination by the preceding PDP administrations.

See, e.g., Guillemard-Ginorio v. Contreras-Gómez, 585 F.3d 508, 510

(1st   Cir.    2009)   (stating   that   plaintiffs-appellees     Andrés

Guillemard–Ginorio and his wife, María Noble–Fernández, each fifty-

percent owners of Lone Star, are both "prominent members of the


                                  -30-
NPP, having contributed substantial time and financial support to

NPP candidates").         Thus, there is some evidence that an NPP-

affiliated broker was awarded a high-value contract in the wake of

the rescinded Adjudication Notification.

             Fourth, García points to a table detailing the numerical

evaluation       scores   given       to    all   fifty-four     contractors       who

participated in the RFP; he asserts that the higher numerical

scores    were    given   to    the    most   qualified   brokers.          The    PDP-

affiliated       contractors     identified       by   García    were      given   the

following scores: (1) Consuelo Revuelta - 57.5; (2) Tito Casellas

& Co. - 52.5; (3) García himself - 47.5; and (4) Benjamín Hernández

- 45.5.      By comparison, the contractors García identified as

affiliated with the NPP received the following scores: (1) Luis

Bonnet - 56; (2) Lone Star - 46; (3) Nicolás Muñoz - 41; (4)

Christiansen Insurance - 40; (5) Ikon Group - 36;                    and (6) Jorge

Urrutia Vallés - 31.           All four PDP providers in the former group

had higher scores than all but two NPP providers in the latter

group. Nonetheless, García asserts that all of the PDP contractors

were     "victims    of   the     purported       'errors'      in   the     original

adjudication" and had their contract awards reduced, despite having

higher scores than several NPP providers.6


6
   This table, García's explanation of it, and his allegations
concerning a subset of the producers listed therein are far from
complete, clear, and conclusive. Nonetheless, the table provides
some support and corroboration for García's assertions in his
deposition testimony, particularly in light of the Treasury's

                                           -31-
             Fifth,    García     introduced    a    certification     from   the

Treasury, sent in response to his subpoena, stating that the

department    has     no   documents   or     records   concerning:     (1)   any

investigations into irregularities in the original adjudication of

bids submitted in response to the April 2009 RFP; (2) the letters

notifying all bidders of problems or irregularities with the

initial adjudications; (3) any measures taken by the Treasury to

correct the alleged errors in the adjudication process; or (4)

Secretary Puig's second adjudication of contracts under the RFP.

To date, the Treasury has offered no explanation of the alleged

"countless    errors"      that   prompted     the   rescission   of   García's

original Adjudication Notification.

             Finally, García provided an excerpt of the transcript of

a deposition of Puig taken in a different case on August 19, 2011.

In that deposition, Puig testified that he was responsible for the

selection of independent contractors for the Treasury, and that his

"authority is that of having to make a determination as to who is

going to be granted certain professional services contracts and who

is not."

             3.   The Elements of a Political Discrimination Claim

             A plaintiff seeking to establish a prima facie claim of

political discrimination under the First Amendment must show four



failure to provide additional documents in response to García's
subpoena.

                                       -32-
elements: "'(1) that the plaintiff and defendant have opposing

political affiliations, (2) that the defendant is aware of the

plaintiff's affiliation, (3) that an adverse employment action

occurred, and (4) that political affiliation was a substantial or

motivating        factor     for    the     adverse   employment   action.'"

Torres-Santiago v. Municipality of Adjuntas, 693 F.3d 230, 236 (1st

Cir. 2012) (quoting Méndez–Aponte, 645 F.3d at 64).7

             On de novo review, if there is no genuine issue of fact

on the summary judgment record with respect to any of these

elements, then García's First Amendment claim must fail.            See Fed.

R. Civ. P. 56(a).          For purposes of summary judgment, we consider

only "materials of evidentiary quality." Hannon v. Beard, 645 F.3d
45,   49   (1st    Cir.    2011).     Accordingly,    "both   affidavits   and


7
    After a plaintiff has established a prima facie case for
political discrimination by showing these four elements, the burden
shifts to the defendant to "'prove by a preponderance of the
evidence that the adverse action would have been taken regardless
of any discriminatory political motivation.'" Cepero-Rivera, 414
F.3d at 132 (quoting LaRou v. Ridlon, 98 F.3d 659, 661 (1st Cir.
1996)); see also Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle,
429 U.S. 274, 287 (1977); Barry v. Moran, 661 F.3d 696, 703-04 (1st
Cir. 2011). At this stage of the litigation, however, Puig has
advanced no evidence or argument that the adverse action would have
been taken absent any discriminatory motive; indeed, Puig has
offered no explanation of the "countless errors" in the
adjudication process that allegedly prompted rescission of the
original award. Accordingly, for purposes of the current appeal,
we need not consider the burden shift and we may confine our
inquiry to the elements of the prima facie case. See, e.g., Jones,
752 F.3d at 54-55 (declining to consider, in the first instance, a
post-burden-shift defense not yet considered by the trial court);
id. at 55 ("Federal appellate courts have discretion in deciding
whether to take up questions not considered below, but they
generally should not do so.").

                                          -33-
deposition testimony are effective in opposing summary judgment

only when they are given on personal knowledge, set out facts that

would be admissible in evidence, and show that the affiant or

deponent (as the case may be) is competent to testify about the

matter in question."            Id.

              With these principles in mind, we address each element of

García's prima facie case in turn.8

                          a.    Opposing Political Affiliations

              To    survive        summary   judgment,     García    must   first

demonstrate that there is a genuine issue of fact as to whether he

and    Puig        have        opposing   political      affiliations.       See

Torres-Santiago, 693 F.3d at 236.                He has done so.    First, García

has provided deposition testimony that he is affiliated with the

PDP.   The nature of his own political affiliation is certainly




8
  We note that, on appeal, Puig has squarely presented challenges
to García's proof on only the first two elements: (1) whether the
parties have opposing political affiliations, and (2) whether Puig
was aware of García's political affiliation.        Puig has thus
arguably waived any argument concerning the final two elements.
See, e.g., United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)
("[I]ssues adverted to in a perfunctory manner, unaccompanied by
some effort at developed argumentation, are deemed waived. It is
not enough merely to mention a possible argument in the most
skeletal way, leaving the court to do counsel's work, create the
ossature for the argument, and put flesh on its bones." (internal
citations omitted)). Nonetheless, as we may affirm the district
court's "entry of summary judgment on any basis made manifest by
the record," Demelo v. U.S. Bank Nat'l Ass'n, 727 F.3d 117, 121
(1st Cir. 2013), we will examine the summary judgment evidence with
respect to all four elements of García's political discrimination
claim.

                                          -34-
within García's personal knowledge and could serve as proper trial

testimony.

             Therefore, for Puig to demonstrate that there is no

genuine   issue   of   material   fact    as   to   the    parties'   opposing

political affiliations, he would have to establish that there is no

basis in the record for reasonably concluding that Puig is a member

of an opposing political party.          This Puig has failed to do, as

"[t]he NPP and PDP are opposing political parties in Puerto Rico,"

Guillemard-Ginorio, 585 F.3d at 511, and the facts of this case

permit a reasonable inference that Puig is affiliated with the NPP.

             We find Puig's arguments to the contrary unavailing.

Admittedly, García does not personally know Puig and has presented

no documentary evidence that Puig belongs to the NPP.             And, in an

unsworn "Statement Under Penalty of Perjury" signed on December 5,

2011 (the "Unsworn Statement"), Puig declared that he was not

personally affiliated with the NPP.             In Puig's view, this is

sufficient to demonstrate that "the uncontested facts establish

that Plaintiff and Defendant did not belong to opposing political

parties."

             Puig argues that "the only reason" for García's belief

that Puig is a member of the NPP consists of an assumption grounded

upon Puig's nomination and service as the Secretary of the Treasury

under Governor Fortuño's NPP administration.                This assumption,

however, is sufficient for present purposes.              Reviewing the grant


                                   -35-
of summary judgment, we must resolve all reasonable inferences from

the   evidence   in    the    light    most   favorable     to    García.      See

Shafmaster, 707 F.3d at 135.             No party disputes that Governor

Fortuño was a member of the NPP or that Puig, as Secretary of the

Treasury, was a high-ranking official in an NPP administration.

And "[i]t is no secret that political leaders most often choose

political   allies     to    fill     important   policymaking         positions."

Grajales v. P.R. Ports Auth., 682 F.3d 40, 47 (1st Cir. 2012).                  It

is therefore reasonable to infer that Puig was affiliated with the

NPP during the relevant period.          See id. at 47-48 (reasoning that

"a plausible inference can be drawn that the plaintiff, who was

named to a prestigious trust position by a PDP hierarch under a PDP

administration, was a member of the PDP," and remarking that a

court is not required "to blind itself to what is obvious").

                      b.    Puig's Awareness of García's Affiliation

            To   establish      the    second     element    of    a    political

discrimination claim, García would have to show that Puig was aware

of García's political affiliation.            See Torres-Santiago, 693 F.3d

at 236.     Puig argues that there is no genuine issue of fact

regarding this element, because (1) there is no evidence showing

that Puig was aware that García was a member of the PDP, and (2)

Puig's Unsworn Statement conclusively resolves the issue in Puig's

favor.




                                       -36-
             Indeed, there is some support for Puig's position. It is

uncontested that García has never run for or held public office as

a PDP candidate and that he has not worked for the campaign of a

PDP candidate.      He has not appeared on television or radio in

support of the PDP.       Furthermore, in his Unsworn Statement, Puig

declared that: (1) he did not know who García was; (2) he did not

know of García's political affiliation; (3) he had not seen García

participate in political activities for the PDP; and (4) he had no

knowledge of García being an active member of the PDP.

             García, for his part, testified in his deposition that he

was, in fact, affiliated with the PDP.              He elaborated that he

publicly displayed his PDP affiliation by talking with his friends

and attending political rallies, meetings, gatherings, and cocktail

events for the 2008 election.            He stated that he contributed

financially to the campaigns of several PDP candidates, including

the then-incumbent PDP governor who lost to Governor Fortuño in the

2008 election.

             In his deposition, García further testified that he and

Cruz -- the Insurance Commissioner serving under Puig at the time

-- were friends and had worked together for several years.            García

testified that Cruz "absolutely" knew his political "color" because

they   had   "talk[ed]    about   it."     Puig,    in   his   statement    of

uncontested    material    facts,   agrees   that    García    "has   had   an

excellent relationship with the Insurance Commissioner Ramón L.


                                    -37-
Cruz-Colón and considers him to be his friend."                   Puig does not

dispute   that     he   and   Cruz    worked    together     in    the    Fortuño

administration      during    the    relevant     period,     or      that   Cruz

participated in the RFP adjudication process at issue.                        Puig

declared, however, that Cruz had never informed him of García's

political affiliation.

             Viewing these facts in the light most favorable to

García, and drawing all reasonable inferences in his favor, see

Shafmaster, 707 F.3d at 135,         we conclude that there was a genuine

issue of material fact as to whether Puig was aware of García's

political affiliation, see Torres-Santiago, 693 F.3d at 236.                    In

his deposition, García testified that he made no secret of his

political affiliation and that he actively supported PDP candidates

with financial contributions and his presence at campaign rallies

and other events.        Given García's friendship with Cruz, their

working relationship, and García's testimony that they talked about

politics and Cruz knew that he was a member of the PDP, it is

reasonable    to   conclude   that    Cruz     knew   of   García's      political

affiliation.

             Accepting as true García's testimony that high-scoring

insurance brokers associated with the PDP had their contract awards

reduced while the awards for lower-scoring brokers associated with

the NPP were either unchanged or increased, the factfinder could

infer that whoever was making the decision must have been doing so


                                      -38-
based largely on party affiliation.              Puig does not dispute on

appeal    that   he    was   the    decision    maker   who   was   ultimately

responsible for the rescission of the initial awards and their

subsequent reallocation.9          Nor has he provided any explanation for

the apparent correlation between results and partisan affiliation,

or for the supposed "errors" that led to the initial award to

García.     Given that apparent correlation between results and

partisan affiliation, and the unexplained reasons for the changes,

a reasonable jury could infer that Puig likely learned of García's

political affiliation, an inference that is all the more plausible

because Puig had a ready source for that knowledge:              Cruz.

            For all these reasons, there is a genuine issue of fact

as   to   whether     Puig   knew   of    García's   political   affiliation.

Answering this question calls for "[c]redibility determinations,

the weighing of the evidence, and the drawing of legitimate


9
  Similarly, we note that Puig has waived any argument that he was
not personally involved in the decision to rescind García's bid
award. See, e.g., United States v. Dellosantos, 649 F.3d 109, 126
n.18 (1st Cir. 2011) (finding an appellate argument waived due to
the government-appellee's "perfunctory treatment" of a case and
"lack of developed argumentation").     Moreover, on this summary
judgment record, any such argument would fail. García put forth
evidence of Puig's personal involvement, including that the RFP's
terms provide that Puig was responsible for selecting the insurance
brokers to receive contracts, that Puig gave deposition testimony
in another case stating that he chose the insurance company
providers, and that Puig himself signed the letter terminating
García's 2008-2009 contract early. Under these circumstances, such
evidence is sufficient to establish a genuine issue of material
fact as to whether Puig personally "participated in the conduct"
that allegedly deprived García of his rights. See Cepero-Rivera,
414 F.3d at 129.

                                         -39-
inferences from the facts" -- all tasks for the jury, not the

judge.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

see also Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175

(1st Cir. 2011).10

                  c.   Adverse Action

            With respect to the third element of a prima facie

political discrimination claim, García would have to prove that an

adverse action occurred. See Torres-Santiago, 693 F.3d at 236. In

order to show an adverse action, García need not show a right to a

denied government benefit. The fact that a plaintiff has "no legal

entitlement" to a valuable government benefit is "immaterial" to

such a First Amendment claim.    Rutan, 497 U.S. at 72 (citing Perry

v. Sindermann, 408 U.S. 593, 596-98 (1972)).   Rather, "[t]he First

Amendment prevents the government, except in the most compelling

circumstances, from wielding its power to interfere with its

employees' freedom to believe and associate, or to not believe and

not associate."   Rutan, 497 U.S. at 76.

            We need not linger long upon this third element of the

analysis.   Puig does not seriously contest that no adverse action

occurred.   Nor could he.   Through his deposition testimony and the




10
   We also note that even if Puig is telling the truth and did not
personally know García's political affiliation, he could still be
liable if he told Cruz to rescind awards to PDP-affiliated bidders
and that instruction resulted in the revocation of García's award.

                                 -40-
various letters he received from the Treasury, García has put forth

evidence that he suffered an adverse action.

            First, García has provided the letter from Puig notifying

him of the early termination of his 2008-2009 contract. García has

also averred that he stood to profit by approximately $450,000 in

commissions from the contracts originally awarded in the rescinded

Adjudication Notification.      He has further provided deposition

testimony to the fact that the substitute contracts offered by the

Treasury would result in commissions of approximately $15,000 --

less than four percent of the expected commissions for his original

award.   These facts -- the early termination of García's existing

contract, the rescission of the Adjudication Notification, and the

significant reduction in commissions from his original bid award to

the final contracts offered him -- together can be considered to

constitute an adverse action.       Puig has offered no argument to the

contrary.

                   d.   Causation

            Finally, in order to meet the fourth element for a prima

facie political discrimination claim, García must show that his

political affiliation with the PDP was a substantial or motivating

factor for the adverse action.        See Torres-Santiago, 693 F.3d at

236; see also Vázquez v. López Rosario, 134 F.3d 28, 36 (1st Cir.

1998); LaRou, 98 F.3d at 661.




                                    -41-
              While "unsupported and speculative assertions regarding

political discrimination will not be enough to survive summary

judgment," Vázquez, 134 F.3d at 36, we have also made clear that

"one    rarely     finds       'smoking    gun'   evidence    in   a   political

discrimination case," Ocasio-Hernández v. Fortuño-Burset, 640 F.3d
1, 17 (1st Cir. 2011) (quoting Lamboy-Ortiz v. Ortiz-Vélez, 630
F.3d 228, 240 (1st Cir. 2010)), and that "circumstantial evidence

must, at times, suffice," id.

              Considering all of the evidence on the summary judgment

record, we find that García has presented evidence sufficient to

establish a genuine issue of fact as to causation.                       Indeed,

García's evidence presents a credible narrative of a paradigmatic

political discrimination case.             He had an eight-year tenure as an

independent contractor for the Puerto Rico government under PDP

administrations, only to have his existing contract terminated

early, less than three months into a new NPP administration.                   He

was    then   awarded      a   lucrative    set   of   new   contracts   in   the

Adjudication Notification, only to have that award rescinded on the

basis of "countless" -- but unspecified and as yet unsubstantiated

-- errors.       Ultimately, he was offered contracts for drastically

lower amounts: less than four percent of his original award.                  He

offers some evidence that PDP-affiliated brokers had their awards

reduced, while the awards of NPP-affiliated brokers were either

unchanged or increased.


                                          -42-
           To date, the government has never explained the nature of

the alleged errors prompting the rescission of the original award.

Puig's refusal to provide any explanation regarding the "countless

errors" leading to the adverse action provides some circumstantial

evidence of causation.     See id. (providing that circumstantial

evidence may be sufficient in a political discrimination case).

Moreover, "temporal proximity between a change of administration

and an adverse employment action," as happened here, "is relevant

to whether political affiliation was a substantial or motivating

factor in that adverse employment decision."    Torres-Santiago, 693
F.3d at 240; see also Grajales, 682 F.3d at 50 ("[T]he close

temporal proximity between the regime change and the [adverse

action], coupled with the absence of any legitimate reason for much

of the offending conduct, permits a plausible inference . . . that

political animus was a motivating factor behind the [conduct].").

And a "politically charged employment atmosphere" resulting from a

major shift in power from one political party to another, together

with evidence that a plaintiff and defendant are from opposing

parties,    may   be     probative     of   discriminatory   animus.

Torres-Santiago, 693 F.3d at 240 (quoting Ocasio–Hernández, 640
F.3d at 17-18).

           Viewing the facts in the light most favorable to García,

and drawing all reasonable inferences therefrom, see Shafmaster,
707 F.3d at 135, we cannot say -- with respect to the final element


                                -43-
of   causation     --     that    García's     position     is    based    merely    on

"conclusory allegations" or "unsupported speculation," see Rogan,
267 F.3d at 27.         Rather, we conclude that there is a genuine issue

of material fact as to whether García's political affiliation was

a substantial or motivating factor for the adverse action.                          See

Torres-Santiago, 693 F.3d at 236.

              4.   Summary

              While the summary judgment record here is relatively

sparse, making this a close case, we find that García has met his

burden of demonstrating a genuine issue of material fact on the

prima facie elements of his political discrimination claim.                         See

Montfort-Rodríguez v. Rey-Hernández, 504 F.3d 221, 222 (1st Cir.

2007) ("Although the record is meager and the case is therefore

close, we conclude that appellants met their burden to generate a

genuine issue of material fact on the elements of their claim.").

The individually weak pieces of evidence relied upon by García are

nonetheless,       in    the   aggregate,      sufficient     to    defeat   summary

judgment. See González-de-Blasini v. Family Dep't, 377 F.3d 81, 86

(1st   Cir.    2007)      (recognizing        that   a    prima    facie   political

discrimination case may be built on circumstantial evidence if a

plaintiff has shown "'the specific facts necessary to take the

asserted      claim     out      of   the    realm   of    speculative,      general




                                            -44-
allegations'" (quoting Kauffman v. P.R. Tel. Co., 841 F.2d 1169,

1173 n.5 (1st Cir. 1988))).11

                         III.   Conclusion

          For the foregoing reasons, we affirm the district court's

grant of summary judgment on García's Fourteenth Amendment claim,

and we reverse the grant of summary judgment on his First Amendment

claim. We therefore remand García's political discrimination claim

for further proceedings consistent with this opinion.

          AFFIRMED IN PART, AND REVERSED IN PART. Each party shall

bear its own costs.




11
    As a final matter, we note that Puig makes a half-hearted
attempt to raise a qualified-immunity defense with respect to
García's First Amendment claim. Puig's brief states "there is no
need to enter into an in depth analysis of the qualified immunity
defense regarding the political discrimination claim because there
is no evidence on the record that shows the existence of a
constitutional violation."      The two-sentence "argument" that
follows is really no argument at all, but instead is a merely
conclusory assertion that Puig is entitled to qualified immunity.
We have consistently held that such lackluster arguments will be
disregarded    on  appeal.       See,  e.g.,   United   States   v.
Delgado–Marrero, 744 F.3d 167, 203 (1st Cir. 2014) (stating that
the court may ignore "conclusory allegations" and "bare assertions"
in a party's brief).

                                -45-